UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6737



ROBERTO CHAVEZ,

                                              Plaintiff - Appellant,

          versus


JOHN R. ALDERMAN, Virginia Parole Board Chair-
person; LINDA R. PITMAN, Vice-Chairperson,
Virginia Parole Board,

                                           Defendants - Appellees,

          and


CHARLES E. JAMES, SR., Board Member, Virginia
Parole Board; KENT A.P. SMITH, Board Member,
Virginia Parole Board; G. WAYNE PIKE, Board
Member, Virginia Parole Board,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-99-1550-AM)


Submitted:   November 8, 2001          Decided:     November 15, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Roberto Chavez, Appellant Pro Se. Richard Carson Vorhis, OFFICE OF
THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Roberto Chavez appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2001) complaint.   We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we deny Chavez’s motion for

appointment of counsel and affirm on the reasoning of the district

court.   See Chavez v. Alderman, No. CA-99-1550-AM (E.D. Va. filed

Mar. 27, 2001; entered Apr. 2, 2001).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2